The delegation of Senegal wishes to thank the former President of the General Assembly for his efforts during the previous session and wishes the current President every success in the carrying out of his mandate.
We are gathered here once again to breathe new life into the founding principles of the United Nations, to promote peace and progress and to cultivate the spirit of tolerance and mutual understanding among peoples. Nevertheless, the world has never been so violent or dangerous as it is now, as innocent people, whose only mistake was to be in the wrong place at the wrong time, are being killed without reason, leaving entire families plunged into grief and mourning. No cause, certainly no religious cause, can justify violence. The height of cowardice is attacks against priests and imams, including at religious sites.
Senegal — a land of cultural and religious diversity, where the Muslim 95 per cent of the population live in harmony with their Christian fellow countrymen and people of other traditional religions — firmly condemns and rejects violence in all of its forms and manifestations. By the same token, we reject facile and unjust assignments of blame. Neither Islam nor Muslims are to blame for what we are witnessing. We refuse to have the senseless acts of a faithless, lawless minority be used as a pretext for stigmatizing more than 1 billion Muslims and their religion. When imams are killed and mosques are attacked, including acred Islamic sites, it is Muslims whose faith and very core are being attacked. We must therefore not condemn Muslims for actions of which they themselves are the victims. It is high time to cease the madness and Islamophobic slurs.
Senegal is concerned every time measures target Muslim countries and communities, in violation of human rights and the rules that govern international relations. To lapse into senseless Islamophobia only compounds suffering with more suffering. It stokes antagonism and exacerbates the clash of civilizations, which plays into the hands of extremists of all stripes. Given the global terrorist threat affecting us all, good sense dictates the need to cooperate to vanquish evil with a global, united and concerted response.
The values that bring us together and make each of our peoples feel like part of the United Nations family derive from the fact that all civilizations and cultures are equal in dignity. Therefore, since we are the United Nations, let us apply the same commitment and diligence to tackling all of the challenges we face, from Syria to Libya, from South Sudan to Somalia, from Northern Mali to countries plagued by the criminal activities of the Boko Haram terrorist group. Let us give the same priority to all threats to international peace and security.
Let us finally work to arrive at a fair solution to the protracted Israeli-Palestinian conflict, one which upholds the legitimate right of the Palestinian people to a State living side by side with Israel in peace, each within secure and internationally recognized borders. Let us extend the same respect and humanity to all migrants, refugees and displaced persons, regardless of their origin.
Let us finally rectify the historical injustice of a Security Council without a permanent seat for Africa, the only continent in that situation. I would recall in that connection that Africa accounts for nearly one third of United Nations Members, and that issues involving Africa form the bulk of the work of the Security Council. Senegal will continue its mandate in the Security Council. We remain wedded to the African position, as set forth in the Ezulwini Consensus. We remain open to dialogue with those whose opinions differ from ours.
Last year, we adopted the Agenda for Sustainable Development for the period up until 2030, and we adopted the Paris Agreement on Climate Change. With the theme of this session, which calls for a universal effort to transform our world, we have a fresh opportunity to translate our commitments into action. For African countries, the issue of energy remains a vital challenge, because there can be neither industrialization nor development without access to electricity at competitive costs. Africa cannot continue to enlighten other continents with its resources, while it itself remains in the dark. Africa cannot continue to serve as a reservoir for raw materials, processed elsewhere to the detriment of its own industrialization. Africa cannot remain the continent that is most affected by climate change, even though our contribution to carbon dioxide emissions related to electricity is at the lowest level, expected to reach only 3 per cent in 2040.
The Paris Agreement, which we signed in April, compels us to work together and calls for developing countries, especially in Africa, not to adopt the same polluting patterns as industrialized countries. To that end, the African Union last July launched a support fund to provide electricity to Africa. The fund is housed at the African Development Bank, and its aim is to mobilize financing for electricity projects as part of an energy mix. On behalf of the New Partnership for Africa’s Development, the steering committee of which Senegal chairs, I commend the support of France and Germany for that initiative. I invite all bilateral and multilateral partners to contribute to the financing of the fund for providing energy to Africa, in line with the commitments made under the Paris Agreement to finance mitigation and adaptation measures.
Furthermore, I call for a different view of development challenges in Africa. Let us set aside the clichés of a bygone past. Let us not look at Africa as a land of humanitarian emergencies and a receptacle for official development assistance, but rather as a continent that is being built, a centre for development and progress. Africa is a continent of roads and highways, of bridges and railways, of dams and power plants, of industrial zones and modern agricultural farms. That is our ambition for our countries. We cannot achieve that ambition through assistance, only through large-scale urgent investments in sectors that generate growth and development. We wish to depend mainly on the mobilization of our own resources through more effective public spending, greater and fairer remuneration for our raw materials, regulated taxation and a more robust struggle against illicit financial flows.
In that connection, Senegal supports the plan to combat tax-base erosion and profit-shifting, which was initiated by the Organization for Economic Cooperation and Development and the Group of 20, with support from the World Bank and the International Monetary Fund. At the same time, I would call for the immediate implementation of the “Strengthening assistance for complex contract negotiations” initiative of the Group of Seven, especially in the area of mines and hydrocarbons. We wish to see fair and balanced contracts that protect both the interests of the investor and the rights of the host country.
Finally, I would call upon all public and private partners not to overestimate the investment risks in Africa. Africa has achieved significant progress in terms of good governance and improvements in the business climate. The risk there is not greater than elsewhere, and clearly, for a global economy that is currently suffering, Africa does not pose risks. Rather, the continent affords opportunities for recovery and shared growth. Let us work to reform global financing so as to alleviate the conditions limiting access to credit for development financing.
By drawing upon our faith in a new Africa, for two years we have continued to implement the Emerging Senegal Plan through major infrastructure projects, notably central electric-power plants, a new urban centre, transportation infrastructure, including a second toll road, and the forthcoming launch of a regional express train line linking Dakar to our new international airport, soon to be finished.
In conclusion, I would like to thank the Secretary- General, Mr. Ban Ki-moon, for all his efforts and service to the United Nations in this difficult time.
I also wish to pay tribute to President Barak Obama of the United States for his contribution to the international agenda over the course of his two presidential terms. The path taken by President Obama through the decision of the American people is a historic message, a universal message, a message inviting every person to overcome the shadows of their own prejudice to embrace the light of wisdom. It is a message of humanity that is reminiscent of the eloquent words delivered by the Reverend Martin Luther King, Jr. 53 years ago in front of the Lincoln Memorial, that people “will not be judged by the colour of their skin, but by the content of their character”.
What holds true for humankind also holds true for nations. There are no large and small nations; there are united nations. And since we are the United Nations, all voices must count when we deliberate on our common issues. I wish the General Assembly every success in its work.
